DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argument, Dante, Comstock, and Kobayashi fails to teach or suggest, inter alia, "a scan mirror configured to rotate and to reflect light emitted from the optical system while rotating"
Comstock teaches a scan mirror (col.9, line 42-44, scan mirror) configured to rotate and to reflect light emitted from the optical system while rotating (col.1, line 42 to col.2, line 2, rotating mirror in front of the imaging lens and then synchronizing the image taking with the rotation of the mirror to obtain the hyperspectral image; col.13, line 53 to col.14, line 11 rotating drum 402 would have an opening 414 on one side 416 thereof which the light 115b from the optic(s) 106 passes and is reflected by the fold mirror 408 to form an image 107 of the remote object 104 on an inner portion 418 of the surface 406)
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 10-12, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dante et al. (US 20150283586) in view of Comstock et al. (US 9200958).
Considering claims 1, 10, 16, Dante teaches a hyperspectral imaging (HSI)-based inspection apparatus (abstract), the apparatus comprising:
a light source (118, Fig.1, [0021]); 
an illumination optical system (100) configured to input light from the light source (118) to the inspection object ([0078] agricultural product stream 112); 
a stage on which an inspection object is arranged (Fig.1-5, [0012]);
an optical system (100) configured to allow an input light to be incident on the inspection object and to emit reflected light reflected from the inspection object ([0082], [0091]-[0093]); 	
a hyperspectral camera (128) configured to obtain an image having a wavelength direction and a line direction as two axes for light reflected from the mirror (120), wherein, by using rotation of the mirror, the hyperspectral camera is configured to perform a two-dimensional (2D) HSI for a sample area of the inspection object (Fig.1-5, [0082] hyperspectral imaging camera 128, which, in some forms, may receive light reflected by mirror,[0094], [0147]). 
Dante do not clearly teach a scan mirror; and the scan mirror configured to rotate and to reflect light emitted from the optical system while rotating.
Comstock teaches a scan mirror (col.9, line 42-44, scan mirror); and the scan mirror configured to rotate and to reflect light emitted from the optical system while rotating (col.1, line 42 to col.2, line 2, rotating mirror in front of the imaging lens and then synchronizing the image taking with the rotation of the mirror to obtain the hyperspectral image; col.13, line 53 to col.14, line 11 rotating drum 402 would have an opening 414 on one side 416 thereof which the light 115b from the optic(s) 106 passes and is reflected by the fold mirror 408 to form an image 107 of the remote object 104 on an inner portion 418 of the surface 406)Therefore, It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to provide above teaching of Comstock to Dante, in order to provide the hyperspectral image of the two-dimensional area of the remote object. 
Considering claims 2, Dante and Comstock further teach wherein the scan mirror is controlled at an angular displacement having a step shape based on a settling response time at a level of micro-seconds, and wherein the 2D HSI for a first sample area of the inspection object is performed by the hyperspectral camera through the rotation of the scan mirror (Dante: 128, [0094], [0147], Fig.1, Comstock: Fig.1-4, col.15, line 64 to col.16, line 21). 
Considering claim 3, Dante and Comstock further teach wherein the sample area is moved to a second sample area of the inspection object by a movement of the stage, and wherein the 2D HSI for the second sample area of the inspection object is performed by the hyperspectral camera through the rotation of the scan mirror (Dante: 128, [0094], [0147], Fig.1, Comstock: Fig.1-4, col.15, line 64 to col.16, line 21). 
Considering claim 11, Dante and Comstock further teach wherein the scan mirror is controlled at an angular displacement having a step shape based on a settling response time at a level of micro-seconds, and wherein the 2D HSI for at least two sample areas of the inspection object is performed by the hyperspectral camera through the rotation of the scan mirror and a movement of the stage(Dante: 128, [0094], [0147], Fig.1, Comstock: Fig.1-4, col.15, line 64 to col.16, line 21). 
Considering claim 12, Dante and Comstock further teach a relay lens arranged at least one portion between the scan mirror and the imaging optical system and between the scan mirror and the hyperspectral camera(Dante: 128, [0091]-[0094], [0147], Fig.1, Comstock: Fig.1-4, col.15, line 64 to col.16, line 21). 
Considering claim 18, Dante and Comstock further teach wherein the optical system comprises an illumination optical system configured to input the input light from a light source to the inspection object and an imaging optical system configured to output the reflected light reflected from the inspection object to the scan mirror, and wherein a two-dimensional (2D) HSI for the inspection object is performed by rotation of the scan mirror(Dante: 128, [0094], [0147], Fig.1, Comstock: Fig.1-4, col.15, line 64 to col.16, line 21). 
Considering claim 20, Dante and Comstock further teach a light source; and a stage on which the inspection object is arranged, wherein the scan mirror is controlled at an angular displacement having a step shape based on a settling response time at a level of micro-seconds, and wherein a two-dimensional (2D) HSI for at least two sample areas of the inspection object is performed by the hyperspectral camera through the rotation of the scan mirror and a movement of the stage(Dante: 128, [0091]-[0094], [0147], Fig.1, Comstock: Fig.1-4, col.15, line 64 to col.16, line 21). 
4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dante et al. (US 20150283586), in view of Comstock et al. (US 9200958), and further in view of Kobayashi et al. (US 7561265).
Considering claim 4, Comstock teaches scan mirror. However, Dante and Comstock do not teach a Galvano mirror.
Kobayashi teaches a Galvano mirror.
Therefore, It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to provide above teaching of Kobayashi to Dante and Comstock, in order to provide high-accuracy spectral measurement can be executed in a short period.
Allowable Subject Matter
5.	Claims 5-9, 13-15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/           Primary Examiner, Art Unit 2641